TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00219-CR



                               Gregory Chris Angelo, Appellant

                                                 v.

                                  The State of Texas, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
              NO. 47,376, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant has filed a motion to dismiss his appeal. The motion is signed by both

appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.

See id.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: May 13, 2016

Do Not Publish